DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The following action is in response to the amendment and remarks of 07/15/2021.

By the amendment, claims 1, 2, 5, 9, 10, 13, 16 and 17 have been amended. Claims 1-20 are pending and have been considered below.

Response to Arguments
The Examiner notes that the interview summary provided by Applicant (Remarks page 8) is not fully inclusive of the discussed subject matter and states that the Examiner: “that requiring that the mobile device includes the sensors and no external server is accessed would overcome the rejection”. This differs from the conclusions presented in the Examiner Interview Summary Record of 07/07/2021 which details that “The Examiner noted that explicitly defining what sensors are used and how the historical activity is determined may help overcome the reference. No agreement was reached.”.  Applicant has attempted to amend the claims to overcome the rejections of record by amending the independent claims to require that the computing device includes the sensors (claim 1 “by one or more sensor devices of a computing device”) and dependent claims to indicate that no external server is accessed (claim 2: “receiving, by the computing device, device state information from a secondary device through a wireless connection between the secondary device and the computing device”).  

Regarding claim 1 (Remarks pages 9-10) and similar independent claims 9 (Remarks pages 11-12) and 16 (Remarks pages 13-14), Applicant argues that Warren’s security and monitoring system which incorporates sensors through the home for monitoring occupants movement and activities fails to teach that the computing device includes the sensors or that the intent to sleep is based on historical sleep ritual activities.  The Examiner respectfully disagrees.
Regarding the sensor devices, the independent claims as amended state: “detecting, by one or more sensor devices of a computing device, that a user of the computing device intends to sleep based on historical sleep ritual activities”.  The Examiner notes that the only requirement of the sensor devices is that they are “of a” computing device.  Applicant has not provided additional detail in the amendment regarding how the sensor devices are attached, housed or otherwise connected to the computing device.  Warren discloses the use of sensors to determine occupant activity, such as a sensor detecting whether an occupant is awake, asleep, restless, progress in a bedtime routine, location, motion, breathing, etc. (¶31, ¶42). Warren further discloses that while the sensors may be positioned around the space of occupancy, the sensors may further be integrated into a sensor housing, into a mattress, within a standalone device, integrated with another device, present in a smart device such as a desktop computer, a laptop, a tablet, and/or a smart phone, and/or other embodiments (¶31, ¶42). The collected sensor data is provided to a local computing devices, such as a wall-mounted unit or a personal computer and/or smart phone (¶43).  Accordingly, the embodiment of Warren wherein the sensors are integrated with and/or present in into a smart phone is not precluded by the broadly claimed one or more sensor devices of a computing device.  The argument is not persuasive.
based on historical sleep ritual activities”.  The Examiner notes that detecting is merely “based on” historical sleep ritual activities with no further limitations on how the detection is done, what parameters must be met to determine an intention to sleep, or what time frame or frequency must be met of the activities of the user for the activity to become historical or ritual. Warren discloses determining characteristics of the occupancy data using the sensors, particularly that detected activities from the characteristics range from movement, location, use of household elements, complex tasks such as tooth brushing and flossing, breathing, crying, etc. (¶42). The activities being detected and determined can be based on a particular predetermined time and/or a time learned by the system through pattern detection (¶31). Warren discloses that the characteristics of the occupancy data include learning at least one of a sleep pattern and time window when certain events typically occur (¶78), such as learning behavior and/or routines for bedtime (¶52). That is, Warren discloses a historical time window when certain events occur and that certain events include bed time routine activities, further providing additional steps or reminders in the bed time routine to the user intending to sleep (¶42).  Accordingly, Warren, in detecting an activity occurring at a certain predetermined time by a certain user in a certain location, does detect a user intending to sleep based on historical sleep ritual activities.  This is not precluded by Applicant’s “that a user of the computing device intends to sleep based on historical sleep ritual activities”. The argument is not persuasive.

Regarding claim 2 (Remarks pages 10-11) and similar claims 10 (Remarks pages 12-13) and 17 (Remarks pages 14-15), Applicant similarly argues that Warren teaches that bedtime rituals are used to determine a pattern so other functionality can be performed at a usual time instead of the requirement of claim 2 wherein the indication of a desire to sleep is in response to what a user is currently doing.  The Examiner respectfully disagrees.
As discussed regarding claim 1 above, Warren discloses learning a historical pattern of events occurring at certain times to determine a parameter of a predetermined time an event is expected to occur and a location in which the event is to occur.  When the occupant data presents characteristics of the event occurring at the expected time and in the expected location (¶42, such as in the case of a finished first task in a bedtime routine determined from a sensor monitoring a shower, sink or toothbrush (¶42), additional triggers may occur, such as instructing on a second expected task in the bedtime routine or presenting reminders of what the occupant is to do at that time in that place and with what device. That is, Warren discloses identifying a current user activity and comparing it to the historical user activity that occurs at that time to determine what activity the user is currently performing, such as the historic bedtime routine performed before sleeping.  The argument is not persuasive.
Regarding claim 2 and similar independent claims 10 and 17, the amended claims now require that the received device state information from a secondary device is through a wireless connection between the secondary device and the computing device.  However, the Examiner notes that a wireless connection between a first and second device does not preclude intervening devices such as an external server.  The automation data of the sensor units which may be integrated with other devices of Warren can be sent and received using known wireless protocols (¶43-44) which connect a devices through a wireless connection.

Regarding claim 4 (Remarks pages 11), and similar claims 12 (Remarks pages 13) and 19 (Remarks page 15), Applicant argues that Warren fails to describe a motion database that stores motion samples of the user for comparison and instead appears to simply known exactly what activity the user is performing. The Examiner respectfully disagrees.
The computing devices of Warren store data at memory (¶39).  Memory may be a database (¶39). Occupant data includes motion sensor data (¶20, ¶23, ¶31, ¶57). Automation system learns characteristics of the occupant data through historical occupant data (¶59-60). These learned characteristics are stored in memory as the data of the systems of Warren are stored in memory such as a database (¶39).  As previously discussed above regarding claims 1 and 2, this data is compared to determine whether a user is in the expected location performing the expected task. Accordingly, Warren discloses obtaining and storing motion data from motion sensors in a database, the motion data is used to determine historical occupancy activities and comparing a present activity of the user to determine whether the user is performing an expected activity.  This embodiment of Warren is not precluded by the limitations of claim 4.  The argument is not persuasive.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Warren (US 2016/0300467, previously presented).

Regarding claim 1, Warren discloses a method comprising: 
detecting, by one or more sensor devices of a computing device (¶31, ¶42-43: sensors can be integrated with smart phone device), that a user of the computing device intends to sleep (¶28: user moves to bedroom for the evening, ¶59) based on historical sleep ritual activities (¶31, ¶42, ¶52, ¶78: detecting an activity occurring at a certain predetermined time by a certain user in a certain location based on historical data); 
causing, by the computing device, a reminder notification to be presented on a display of the computing device that prompts the user to prepare one or more secondary devices for sleep (¶28-29: summary notification providing nightly routine summary of automations systems and/or security systems and appliances and provides context to user for preparing those systems for sleep/night, prompt user to take action such as locking a door, ¶52); 
obtaining, by the computing device, for each of the one or more secondary devices, a desired sleep state specified by the user in which each of the one or more secondary devices is to be placed while the user sleeps (¶28-29: nightly routine to check locks secure, windows closed, lights off); and 
causing, by the computing device, for each of the one or more secondary devices, a current state to change to the desired state for sleep (¶29: display prompt to correct irregularity to desired state and display prompt that desired state operation was performed).  

Regarding claim 2, Warren discloses the method as recited in claim 1, wherein the detecting that the user of the computing device intends to sleep comprises: 
receiving, by the computing device, device state information from a secondary device through a wireless connection between the secondary device and the computing device (¶41-43: automation data of the sensor units which may be integrated with other devices of Warren can be sent and received using known wireless protocols); 
identifying, by the computing device, user activities based on the received device state information (¶42-43); 
obtaining, by the computing device, sleep ritual activity information corresponding to the user, the sleep ritual activity information identifying a plurality of historical sleep ritual activities that the user historically performs before sleeping (¶59, ¶52); 
comparing, by the computing device, the detected user activities to the historical sleep ritual activities to produce a comparison (¶59); and 
determining, by the computing device, that the user intends to sleep at a current time based on the comparison (¶59).  

Regarding claim 3, Warren discloses the method as recited in claim 2, wherein the historical sleep ritual activities are selected from a group consisting of: use of the one or more secondary devices, a personal hygiene activity, a personal security activity, and an energy conservation activity (¶41-43).  

Regarding claim 4, Warren disclose the method as recited in claim 2, wherein identifying the user activities comprises: 
obtaining a plurality of motion samples (¶20, ¶23, ¶31, ¶57: motion sensor data) and storing at least some of the plurality of motion samples to a motion database, each motion sample being mapped to a corresponding activity (¶42, ¶39: storing data in memory/database); 
detecting motion of the computing device using one or more motion sensors of the computing device (¶39, ¶42); and 
identifying the user activities based on a comparison of the detected motion to motion samples stored to the motion database (¶39, ¶42).  

Regarding claim 5, Warren discloses the method as recited in claim 2, wherein detecting the user activities comprises: receiving sensor data from one or more sensor devices of the computing device (¶42); and identifying the user activities based on the received sensor data (¶42).  

Regarding claim 6, Warren discloses the method as recited in claim 1, further comprising: 
receiving, by the computing device, user input confirming intent to prepare the one or more secondary devices for sleep prior to causing, for each of the one or more secondary devices, the current state to change to the desired state for sleep, wherein the current state is changed to the desired state for sleep in response to receiving the user input (¶29).  

Regarding claim 7, Warren discloses the method as recited in claim 1, wherein the current state is changed to the desired state for sleep automatically by the computing device (¶29).  

Regarding claim 8, Warren discloses the method as recited in claim 1, wherein the computing device sends a message to each of the one or more secondary devices, the message causing the one or more secondary devices to change the current state to the desired state for sleep (¶29).

Regarding claims 9-15, claims 9-15 recite limitations similar to claims 1-7, respectively, and are similarly rejected.

Regarding claims 16-19 and 20, claims 16-19 and 20 recite limitations similar to claim 1-4 and 7, respectively, and are similarly rejected.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kaplan et al. (US 2010/0094103) – pertains to adjusting functions based on detected historic sleep patterns.
Rahman et al. (US 2014/0210640) – pertains to adjusting functions of a wearable device sensor based on desired modified sleep patterns.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW L TANK whose telephone number is (571)270-1692. The examiner can normally be reached Monday-Thursday 9a-6p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Chavez can be reached on 571-270-1104. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW L TANK/Primary Examiner, Art Unit 2179